DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toyomura et al. (US 2013/0082906).

	Regarding claim 1
	Toyomura et al. shows the display apparatus comprising: a light emitting element (11, 155); and a pixel circuit (131) configured to drive the light emitting element, wherein the pixel circuit comprises: a first capacitor (Cs2) configured to output a first voltage (SIG) corresponding to an image signal (see for example Figs. 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23); a first transistor comprising (taken to be for example transistor Taz3): a control terminal connected to the first capacitor and to which the first voltage is applied (taken to be for example at terminal B); a first terminal to which a second voltage corresponding to a slope signal that changes over time is applied (taken to be Ramp signal); and a second terminal configured to output an output signal based on a comparison between the first voltage and the second voltage (see for example output of 154); and a driving circuit  (151) configured to drive the light emitting element based on the output signal of the second terminal  (see for example Figs. 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23).

	Regarding claim 5
	Toyomura et al. further shows, wherein the driving circuit comprises: a second transistor (Drv) configured to supply a constant current to the light emitting element (155) and a second capacitor (Csub or Cs1) connected to a control terminal of the second transistor, and wherein the second capacitor is configured to be charged with a 

	Regarding claim 7
	Toyomura et al. further shows, wherein the pixel circuit further comprises a first switch (SW) provided between the control terminal of the first transistor and the second terminal of the first transistor, and configured to control the first switch to connect or disconnect the control terminal and the second terminal (see for example Figs. 5, 7, 9, 11, 13, 15, 17, 19, 21 and 23).

	Regarding claim 8
	Toyomura et al. further shows, wherein, based on the first switch being turned on to connect the control terminal and the second terminal, the image signal input through the first terminal of the first transistor is provided to the first capacitor through the first transistor (see for example Figs. 2, 6, 8, 10, 12, 14, 16, 18, 20, 22 and 24).



Allowable Subject Matter

Claims 2-4, 6 and 9-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Regarding claims 2-4, 6 and 9-18
The prior art of record taken alone or in combination does not teach or suggest the display apparatus as recited in claim 1, having the further limitations as set forth in claims 2-4, 6 and 9-18.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Qian et al. (US 10,490,128), Uchino et al. (US 7,903,057) and Yamomoto et al. (US 2009/0167647), all show a display apparatus having a light emitting element, pixel circuit, capacitor, driving transistor and plural terminal having different voltages.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617.  The examiner can normally be reached on Mon-Fri 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi K Kumar can be reached on (571) 272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687